Per Curiam. —
This is an action of debt on a writing obligatory, and on verdict for the plaintiff below, judgment for 366 dollars in damages was rendered in his favor. The only error assigned, and relied on is, that the action was debt, and the judgment was in damages. This, according to the authority, must he considered as a clerical mistake, and not such an error as will justify a reversal of the judgment, especially as it was given on verdict. The judgment might have been corrected at any time by our statute. Hardin’s Rep. 76.
The judgment must be affirmed.